Supreme Court of Texas
                            ══════════
                             No. 20-0354
                            ══════════

                CenterPoint Energy Resources Corp.,
                               Petitioner,

                                    v.

             Fernando Ramirez and Minerva Ramirez,
                              Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
       Court of Appeals for the Fourth District of Texas
   ═══════════════════════════════════════

                     Argued September 29, 2021

      JUSTICE DEVINE delivered the opinion of the Court.

       Justice Huddle and Justice Young did not participate in the
decision.

      The issue of first impression in this personal-injury case is
whether a limitation of liability provision in a utility tariff approved by
state regulators bars the utility’s liability for damages suffered by a
residential customer’s houseguests. We hold that it does. The tariff
provides, without exception, that the utility “shall not be liable for any
damage or loss” in the limited circumstance where damage or loss is
“caused by the escape of gas from Consumer’s housepiping or
Consumer’s appliances.” 1 That is precisely how the houseguests were
injured, but the lower courts agreed with the houseguests that the
liability limitation is applicable only to any damage or loss sustained by
the utility’s customer. We hold that the liability limitation precludes
the houseguests’ negligence claims because (1) the tariff’s terms
expressly apply to “all consumers” and (2) the houseguests meet the
tariff’s special definition of that term. A tariff approved by a regulatory
body is not a “mere contract” and instead carries “the force and effect” of
law, at least as to those to whom the tariff applies. The houseguests are
bound by the tariff’s terms because, as consumers, the tariff applies to
them and, like any other law, neither assent nor actual knowledge is
required to enforce its terms as written. We therefore reverse and
render judgment that the tariff forecloses the houseguests’ ordinary
negligence claims against the utility.
                             I. Background
      In December 2011, Adrian and Graciela Castillo purchased a new
home built by WestWind Homes d/b/a WestWind Development,
G.P.-Laredo. The home’s gas lines were installed by plumber Armando
Aguilar & Sons Contractor. After the City of Laredo issued a certificate
of occupancy certifying the home was habitable and built to code, the
Castillos moved into the residence.      Shortly thereafter, CenterPoint




      1   Emphasis added.




                                    2
Energy Resources Corp. installed a gas meter outside the home and
initiated gas service.
      Over the next three years, Graciela’s parents, Fernando and
Minerva Ramirez, were frequent visitors and guests at the home.
During these visits, the Ramirezes used the home’s gas services,
including for cooking and showering. In February 2015, while Fernando
was attempting to repair the Castillos’ electric clothes dryer, he
inadvertently opened the valve on an unused gas line behind the dryer.
Escaping gas accumulated to combustible levels and ignited, resulting
in an explosion that damaged the Castillos’ home and seriously injured
Fernando.
      The Ramirezes sued the homebuilder, the plumber, and
CenterPoint for personal-injury damages under negligence and
gross-negligence theories.         The Ramirezes alleged that all three
defendants had breached a duty to plug or seal the unused gas line. The
Ramirezes did not contend that the defendants’ equipment failed but,
rather, that the defendants failed to provide essential equipment.
      The plumber settled, and the case proceeded to a jury trial against
the homebuilder and CenterPoint.           After the close of the plaintiffs’
case-in-chief, the trial court directed a verdict for the homebuilder and
CenterPoint      on       the       Ramirezes’     gross-negligence      and
exemplary-damages        claims.      In   response   to   three   negligence
submissions, the jury found that only the defendants were at fault and
apportioned responsibility 60% to the homebuilder, 34% to CenterPoint,




                                       3
and 6% to the plumber. 2 The jury awarded the Ramirezes more than
$6.9 million in actual damages.
       CenterPoint moved for judgment notwithstanding the verdict
and, in the alternative, a new trial. The motion asserted a number of
grounds, including that the jury’s verdict was immaterial because
CenterPoint is entitled to judgment as a matter of law based on the
terms of its tariff, which was filed with and approved by state regulators.
CenterPoint asserted that, under the filed-rate doctrine, the tariff’s
terms, which generally limit the company’s liability for damages
resulting from gas usage after delivery to the meter, are (1) binding as
law, (2) presumed reasonable, and (3) applicable to the Ramirezes’
ordinary negligence claims.
       The trial court denied CenterPoint’s motion and rendered
judgment       on     the     verdict.          Based       on     the     jury’s
proportionate-responsibility findings, the trial court rendered judgment
that the homebuilder was jointly and severally liable for all of the
Ramirezes’ damages and CenterPoint was liable only for its




       2  See TEX. CIV. PRAC. & REM. CODE § 33.003 (stating that a
proportionate-responsibility jury issue shall include a settling party if there is
sufficient evidence to submit a jury issue as to that party).




                                         4
proportionate share of the damages. 3 While the case was on appeal, the
homebuilder settled with the Ramirezes. 4
       The court of appeals affirmed the judgment against CenterPoint. 5
With respect to the main issue here, the court held that the provisions
in a utility’s tariff are enforceable only against the utility’s customers
and the Ramirezes were not CenterPoint’s customers, presumably
because they did not contract for the utility’s services. 6              The court
acknowledged that the tariff’s special definition of “Consumer,
Customer and Applicant” broadly defines the terms to mean “a person
or organization utilizing services or who wants to utilize services to
CENTERPOINT[.]” 7          Even so, the court held that the scope of the
defined term was narrowed to exclude houseguests like the Ramirezes
because (1) the tariff states that the terms “‘Consumer, Customer and
Applicant’ are used interchangeably” and (2) the terms “Consumer” and
“Customer” are used in select tariff provisions that would be “absurd” if



       3See id. § 33.013(b)(1) (“[E]ach liable defendant is, in addition to the
defendant’s liability under Subsection (a), jointly and severally liable for the
damages recoverable by the claimant under Section 33.012 with respect to a
cause of action if: . . . the percentage of responsibility attributed to the
defendant with respect to a cause of action is greater than 50 percent[.]”).
       4 No. 04-18-00103-CV, 2019 WL 3432103, at *1 (Tex. App.—San Antonio
July 31, 2019) (per curiam) (mem. op.).
       5   628 S.W.3d 530, 533 (Tex. App.—San Antonio 2020).
       6Id. at 536-39 (discussing Lone Star Caliper Co. v. Talty Water Supply
Corp., 102 S.W.3d 198, 200-03 (Tex. App.—Dallas 2003, pet. granted, judgm’t
vacated w.r.m.), and Henderson v. Cent. Power & Light Co., 977 S.W.2d 439,
447 (Tex. App.—Corpus Christi 1998, pet. denied)).
       7   Id. at 536 (emphasis added) (quoting CenterPoint’s tariff).




                                         5
applied       to   noncustomers. 8       From   the   court’s     perspective,
interchangeable use means that “each term can be substituted wherever
any of the terms are used,” so any narrower use within the tariff
necessarily constrains the special definition to a narrower meaning
throughout the tariff. 9 The court did not define the term “customer”
except to state that the Ramirezes were not CenterPoint’s customers. 10
The court also noted that the Ramirezes were not residents or tenants
in the Castillos’ home but did not explain the significance of those facts
to the analysis. 11 The court posited, however, that it could not be the
case that anyone using gas services inside the home would be subject to
the tariff’s liability limitations. 12
       After determining that the Ramirezes were not “consumers” as
that term is defined in the tariff because they were not CenterPoint’s
“customers,” the court held that the tariff’s liability limitations did not
apply to their negligence claims because a tariff can only govern the
relationship between a utility and its customers. 13            Applying this
categorical rule of nonapplicability, the court rejected CenterPoint’s


       8 Id. at 536-37 (referring to the tariff’s “definition of ‘Consumer’s
Housepiping,’ the requirement that the consumer provide additional
information during the application process, and the required notice to the
customer by CenterPoint before the customer’s utility service can be
terminated”).
       9   Id. at 537.
       10   Id. at 536.
       11   Id.
       12   Id. at 537.
       13   Id. at 537-39.




                                         6
argument that, under the tariff’s plain language, the limitations on
liability extend to any damage or loss caused by gas after it leaves the
meter or escapes from the consumer’s housepiping, not just a customer’s
damage or loss. 14 The court also ruled adversely to CenterPoint on its
remaining issues challenging the submission of jury questions on
negligent-undertaking and negligence per se theories and the
sufficiency of the evidence to support the jury’s verdict. 15
       CenterPoint filed a petition for review, which we granted to
address the enforceability of the limitation of liability provisions in the
natural gas provider’s tariff. On that point, we agree with CenterPoint
that, under the filed-rate doctrine, the liability limitation in Section 14
of the tariff plainly and expressly precludes the utility’s liability for the
Ramirezes’ damages and applies to them as “consumers” of the utility’s
gas services. Accordingly, we do not reach the other issues raised in
CenterPoint’s petition for review.
                                 II. Discussion
                             A. CenterPoint’s Tariff
       “Gas utilities are by definition monopolies in the areas they serve.
As a result, the normal forces of competition that regulate prices in a
free enterprise society do not operate.” 16       For that reason, “[p]ublic
agencies regulate utility rates, operations, and services as a substitute
for competition.” 17 Under the Gas Utility Regulatory Act, the Texas

       14   Id.
       15   Id. at 539-41.
       16   TEX. UTIL. CODE § 101.002(b).
       17   Id.




                                        7
Railroad Commission is granted broad regulatory authority “to protect
the public interest inherent in the rates and services of gas utilities” and
“to establish a comprehensive and adequate regulatory system for gas
utilities to assure rates, operations, and services that are just and
reasonable to the consumers and to the utilities.” 18 To ensure utilities
provide “safe, adequate, efficient, and reasonable” services, 19 the
Railroad Commission can adopt                reasonable   rules,   regulations,
specifications, and standards; examine and test equipment; address
complaints; ask the attorney general to apply for a court order to
prohibit or enjoin violations or require compliance with the commission’s
rules or orders; recover civil penalties for violations; and bring an action
for contempt of its lawful orders. 20
        Under this statutory scheme and associated regulations, gas
utilities like CenterPoint are required to file a proposed tariff with the
Railroad Commission for review and approval. 21 “A tariff is a document




        18Id. § 101.002(a); see id. § 104.001(a) (“The railroad commission is
vested with all the authority and power of this state to ensure compliance with
the obligations of gas utilities in this subtitle.”); R.R. Comm’n v. Tex. Coast
Utils. Coal., 357 S.W.3d 731, 740 (Tex. App.—Austin 2011) (examining the
Legislature’s “extraordinarily broad delegation of authority to the Commission
in regard to rate regulation”), aff’d, 423 S.W.3d 355 (Tex. 2014).
        19   TEX. UTIL. CODE §§ 104.001(a), .251.
        20   See id. §§ 104.256, 105.021–.024, 105.051, 121.201–.211, 121.302–
.310.
        21Id. § 102.151 (“A gas utility shall file with each regulatory authority
schedules showing all rates . . . .”); 16 TEX. ADMIN. CODE § 7.315 (pertaining to
the filing and approval of tariffs with the Railroad Commission).




                                         8
that lists a public utility’s services and the rates for those services.” 22
Tariffs may permissibly include provisions limiting a utility’s liability
for economic and personal-injury damages. 23 We have explained that “a
limitation on liability is an inherent part of the rate the utility charges
for its services” that allows regulated utilities to reduce costs for lower
rates to customers and reflects the reality that regulated entities are
“‘peculiarly the subject of state control.’” 24
       Consistent with the regulatory scheme, CenterPoint filed, and the
Railroad Commission approved, the tariff that was in force when the
accident in this case occurred. 25 The tariff applies to “all Consumers”
“[u]nless otherwise expressly stated” and except “insofar as [the tariff’s
rules] are changed by or are in conflict with any statute of the State of
Texas, valid municipal ordinance, valid final order of any court or of the
Railroad Commission of Texas, or written contract executed by
Company.” In the event of a conflict any “such statute, ordinance, order
or contract shall control to the extent that it is applicable to the
Consumer(s) in question,” but “whenever possible, the[] rules shall be

       22First Assembly of God, Inc. v. Tex. Utils. Elec. Co., 52 S.W.3d 482, 489
(Tex. App.—Dallas 2001, no pet.) (citation omitted); 16 TEX. ADMIN. CODE
§ 7.315(c) (listing required contents for gas utility’s filed tariff).
       23See Sw. Elec. Power Co v. Grant, 73 S.W.3d 211, 219-22 (Tex. 2002)
(examining a tariff provision limiting liability for personal-injury damages);
Hous. Lighting & Power Co. v. Auchan USA, Inc., 995 S.W.2d 668, 672-75 (Tex.
1999) (examining a tariff provision limiting liability for economic damages).
       24Grant, 73 S.W.3d at 217; Auchan, 995 S.W.2d at 674-75 (quoting Cole
v. Pac. Tel. & Tel. Co., 246 P.2d 686, 688 (Cal. Dist. Ct. App. 1952)).
       25 See 16 TEX. ADMIN. CODE § 7.315(e). The court of appeals took
judicial notice of the tariff’s terms because it has the force and effect of a law.
628 S.W.3d 530, 536 (Tex. App.—San Antonio 2020).




                                        9
construed harmoniously with such laws, contracts, ordinances, and
orders.” The tariff specifies that the terms “‘Consumer, Customer and
Applicant’ are used interchangeably” and broadly defined to “mean a
person or organization utilizing services or who wants to utilize services
to CENTERPOINT[.]” 26
       CenterPoint asserts that the Ramirezes qualify as “consumers” as
that term is defined in the tariff because (1) the undisputed evidence
establishes they were “utilizing” CenterPoint’s gas services and (2) the
tariff does not limit the breadth of its reach to those who have paid or
contracted for the services being utilized. CenterPoint asserts that, as
“consumers,” the Ramirezes would be subject to all of the tariff’s
provisions, including its provisions limiting the utility’s liability, even
absent a contractual relationship.       CenterPoint faults the court of
appeals for applying a definition at odds with the tariff’s defined terms
and notes that the court’s narrow construction would make the tariff
inapplicable to cohabitants such as spouses, children, roommates, and
tenants who are utilizing CenterPoint’s services to the same extent as
the utility’s direct customer. In CenterPoint’s view, the tariff’s special
definition reflects regulatory acknowledgment that, after delivery,
CenterPoint has no ability to limit gas use or consumption exclusively
to the bill payer.
       Even so, CenterPoint asserts that the Ramirezes’ status as a
“consumer” is irrelevant because the pertinent liability limitations apply
without regard to the plaintiffs’ status. CenterPoint cites two tariff



       26   Emphasis added.




                                    10
provisions as barring the Ramirezes’ negligence claims for damages,
losses, or injuries caused by gas usage after the point of delivery,
whether they are “consumers” under the tariff’s definition or not.
      First, the tariff assigns consumers the responsibility for
“installing and maintaining Consumer’s housepiping,” meaning “[a]ll
pipe and attached fittings which convey gas from the outlet side of the
meter to the Consumer’s connection for gas appliances.”           Then, in
express terms, the tariff releases CenterPoint from all liability—
without exception—in a narrow circumstance:


      14. ESCAPING GAS
               . . . Company shall not be liable for any damage or
               loss caused by the escape of gas from Consumer’s
               housepiping or Consumer’s appliances. 27


As CenterPoint notes, the release in Section 14 extends to “any” damage
or loss emanating from a specific source—the consumer’s housepiping or
appliances. Although Section 2a of the tariff provides that “[u]nless
otherwise expressly stated, these rules apply to all consumers . . . ,”
CenterPoint points out that Section 14 does not include language
limiting its scope to damages or losses incurred by anyone in particular.
For this reason, CenterPoint maintains that the liability limitation’s
applicability depends only on the source of the damages and Section 14
categorically bars all damages claims falling within its express terms.
      The second limitation of liability more broadly precludes the
utility’s liability after gas leaves the “point of delivery,” meaning “[t]he


      27   Emphasis added.




                                    11
point where the gas is measured for delivery into Consumer’s
housepiping”:


      17. NON-LIABILITY
      ....
               (b) Company shall not be liable for any damage or
               injury resulting from gas or its use after such gas
               leaves the point of delivery other than damage
               caused by the Company [1] in the manner of
               installation of the service lines, [2] in the manner in
               which such service lines are repaired by the
               Company, and [3] in the negligence of the Company
               in maintaining its meter loop. All other risks after
               the gas left [sic] the point of delivery shall be assumed
               by the Consumer, his agents, servants, employees, or
               other persons. 28

Section 17, unlike Section 14, divides responsibility for risks between
the utility and others, including but not limited to consumers. Unlike
Section 14, however, the liability limitation in Section 17 is subject to
three specific exceptions. The parties dispute the applicability of only
the third exception—negligent maintenance of the meter loop—under
the evidence adduced at trial.
      Citing the filed-rate doctrine, CenterPoint contends the tariff
provisions are presumptively reasonable and enforceable as a bar to the
Ramirezes’ negligence claims because they are “consumers” as that term
is defined in the tariff and subject to all of its terms including the
limitations of liability in Sections 14 and 17. Additionally, CenterPoint


      28   Emphasis added.




                                      12
argues that the liability limits in Sections 14 and 17 expressly and
plainly foreclose the Ramirezes’ negligence claims against the utility
regardless of their status as consumers.
                           B. Filed-Rate Doctrine
       The filed-rate doctrine applies here because state law has created
a regulatory agency and a statutory scheme under which the regulator
determines reasonable rates for the utility services CenterPoint
provides. 29      Under the filed-rate doctrine, a tariff filed with and
approved by a regulatory agency in accordance with the statutory
scheme is presumed reasonable unless a litigant proves otherwise. 30
Once approved, “regulated utilities cannot vary a tariff's terms with
individual customers, discriminate in providing services, or charge rates
other than those properly filed with the appropriate regulatory
authority.” 31 An approved tariff carries the binding force and effect of




       29   Grant, 73 S.W.3d at 216.
       30   Id.
       31  Id. at 217. The Texas Legislature has codified the filed-rate doctrine
in various provisions of the Gas Utility Regulatory Act. See, e.g., TEX. UTIL
CODE §§ 104.003 (“The regulatory authority shall ensure that each rate a gas
utility or two or more gas utilities jointly make, demand, or receive is just and
reasonable. A rate may not be unreasonably preferential, prejudicial, or
discriminatory but must be sufficient, equitable, and consistent in application
to each class of consumer.”), .005(a) (“A gas utility may not directly or indirectly
charge, demand, collect, or receive from a person a greater or lesser
compensation for a service provided or to be provided by the utility than the
compensation prescribed by the applicable schedule of rates filed under Section
102.151.”).




                                        13
law until suspended or set aside and, while in effect, defines the terms
under which the utility’s services are provided. 32
       Because competitive forces are absent from the regulatory
environs, 33 public utilities have no power to increase rates for all
customers based on losses and risks specific to an individual or a class
of customers. 34 A public utility “cannot pick and choose its customers
on the basis of the potential liability” 35 or “accurately estimate its
exposure to damages” 36 or “efficiently insure against risks” because they
are required to take all comers at fixed rates. 37            Accordingly, the
regulatory body’s rate-making authority encompasses the power to limit
liability as an inherent part of the rate the utility charges for its




       32  See Grant, 73 S.W.3d at 217; see also Trammell v. W. Union Tel. Co.,
57 Cal. App. 3d 538, 550 (1976) (“[I]t is the PUC, empowered by the
Legislature, and not the parties to the transaction, which by approving the
tariff fixed the terms and conditions upon which a telegram message is sent.
The law, not a contract between the parties, prescribes the classifications, rates
and liabilities attendant thereon.”).
       33TEX. UTIL. CODE § 101.002(b) (recognizing that, due to governmental
regulation of gas utilities, “the normal forces of competition that regulate
prices in a free enterprise society do not operate”); Grant, 73 S.W.3d at 215
(observing that then-extant regulatory authority governing electric utilities
was “a substitute for competitive forces”).
       34   Grant, 73 S.W.3d at 221.
       35 Hous. Lighting & Power Co. v. Auchan USA, Inc., 995 S.W.2d 668,
674 (Tex. 1999) (noting that a utility must provide nondiscriminatory service
to all customers within its area).
       36   Grant, 73 S.W.3d at 217.
       37   Id.




                                       14
services. 38 We have held that tariff provisions limiting the types of
damages for which a utility will be liable should be enforced as written
and that claims for damages other than those provided by the tariff will
be foreclosed. 39 Such provisions, whether limiting liability for economic
losses or personal-injury damages, are presumptively reasonable. 40
       In Southwestern Electric Power Co. v. Grant, we held, as a matter
of first impression, that a provision in a tariff limiting an electric utility’s
liability for personal-injury damages was reasonable as a matter of law
and enforceable against a customer’s ordinary negligence claim. 41 In so
holding, we observed that the limitation was narrowly drawn in that it
applied to a specific set of circumstances and did not broadly immunize
the utility from personal-injury claims arising from its negligence. 42 By
way of example, we noted that “the tariff provision would not shield [the
utility] from liability if an employee, in the performance of his or her
duties, injures a person while driving to a job.” 43 The tariff did not
violate public policy, we said, “because it [did] not purport to relieve [the



       38Id.; see Sw. Sugar & Molasses Co. v. River Terminals Corp., 360 U.S.
411, 417-18 (1959) (declining to strike down an exculpatory provision in an
approved tariff that relieved a towboat owner of liability for its own negligence
in towing barges because tariff provisions limiting liability are part and parcel
of the rates charged and the regulator may have had a sound basis for
approving such a clause).
       39   Auchan, 995 S.W.2d at 672.
       40   Grant, 73 S.W.3d at 222; Auchan, 995 S.W.2d at 675.
       41   Grant, 73 S.W.3d at 214.
       42   Id. at 220.
       43   Id.




                                         15
utility] from liability under all conceivable circumstances.” 44 Moreover,
the provision expressly provided a remedy for damages caused by the
utility’s gross negligence or willful misconduct. 45
      Our conclusion that a tariff can limit a utility’s liability for
personal-injury damages was further informed by factors we had
previously considered in upholding a tariff limiting liability for economic
damages. 46 We noted that many of the same factors that supported the
reasonableness of a limitation on economic damages also applied in
personal-injury cases. 47 Among the most significant were that (1) a
regulated utility’s inability to raise rates for incurred liability “could
have a direct detrimental effect on its finances”; (2) the requirement of
nondiscriminatory service means the utility cannot refuse service to
customers who have a greater potential for suffering losses; and
(3) extensive regulation of the utility industry afforded consumers
protection through regulations providing remedies to consumers and
penalizing utilities for unsafe or inadequate service. 48
      Although Grant involved an electric utility rather than a gas
utility, the same factors apply in this context. 49 Once rates are set, the


      44   Id.
      45   Id.
      46   Id. at 220-21.
      47   Id.
      48   Id.
      49   In 1999, the Legislature deregulated the electricity-generation
market and permitted certain electricity providers to compete for customers.
The tariff at issue in Grant was governed by the pre-1999 regulatory scheme.
Id. at 216.




                                    16
utility has no power to vary those rates to account for catastrophic loss
and potential financial distress.        Absent liability limitations, utility
customers would be subjected to higher utility rates for essential
services, and the financial stability of service providers would be
imperiled. 50 Our regulatory scheme protects the public’s strong interest
in the financial integrity and effective functioning of public utilities that
provide critical services.
       The Ramirezes do not challenge the tariff’s validity or the
Railroad Commission’s authority to approve the liability limitations
contained therein.      Nor do they contend that the relevant liability
limitations are unreasonable. 51 Rather, they assert that the tariff’s
provisions cannot be construed as binding on a litigant who lacked a
contractual relationship with the utility. Alternatively, if the tariff’s
provisions can be so construed, the Ramirezes argue that the release of
liability conflicts with a local building ordinance that requires open gas
valves to be plugged “gas tight” before gas to a dwelling is turned on.


       50 See Hous. Lighting & Power Co. v. Auchan USA, Inc., 995 S.W.2d 668,
675 (Tex. 1999) (“The public interest in protecting the financial integrity of
public utilities is another basis for concluding that tariff provisions such as the
one at issue in this case are not unreasonable when applied to claims for
ordinary negligence.”); see also Grant, 73 S.W.3d at 221 (observing that “a
utility's liability exposure could have a direct detrimental effect on its
finances”).
       51  Unlike the tariff in Grant, the liability limits in CenterPoint’s tariff
do not expressly except gross negligence or willful misconduct, but no such
claims are at issue here, and we are not asked to consider the enforceability of
the tariff’s liability limitations in such circumstances. See Auchan, 995 S.W.2d
at 675 (expressing no opinion as to whether a tariff may limit liability for gross
negligence or willful misconduct because the plaintiff had abandoned its
gross-negligence claim).




                                        17
The Ramirezes take the position that this asserted conflict renders the
tariff’s liability limitations inoperative under the tariff’s directive
pertaining to conflicts with other law. Finally, the Ramirezes argue the
Open Courts Provision in the Texas Constitution precludes enforcement
of the tariff’s limitations of liability.
       We hold that the Ramirezes come within the tariff’s broad
definition of a “consumer” and Section 14 plainly bars their negligence
claims.      Accordingly, we do not reach the question of Section 17’s
applicability or determine whether either liability limitation applies
without regard to the Ramirezes “consumer” status.
       1. The Ramirezes are “Consumers” under the Tariff
       The tariff broadly defines the terms “Consumer, Customer and
Applicant” as applying to “a person or organization utilizing services or
who wants to utilize services to CenterPoint Energy Entex.” 52 The tariff
does not define the word “utilizing,” and no technical meaning is
indicated or asserted by the parties. Commonly understood, “utilize”
simply means to “make use of,” 53 “to put to use,” 54 and to “make practical
and effective use of.” 55 The trial testimony reflects that the Ramirezes




       52   Emphasis added.
       WEBSTER’S NEW COLLEGIATE DICTIONARY (1980); WEBSTER’S THIRD
       53

NEW INTERNATIONAL DICTIONARY (2002).
        WEBSTER’S NEW WORLD COLLEGE DICTIONARY (5th ed. 2016);
       54

WEBSTER’S NEW UNIVERSAL UNABRIDGED DICTIONARY (1996).
       55   NEW OXFORD AMERICAN DICTIONARY (3d ed. 2010).




                                       18
actively made use of the gas services CenterPoint provided to the
Castillo residence.
      Mrs. Ramirez testified that, as the Castillos’ houseguest, she used
hot water from gas water heaters to wash dishes and clean clothes and
occasionally cooked meals on the gas stove.         Mr. Ramirez similarly
testified that he ate meals prepared by his wife, who would cook in the
Castillos’ kitchen using the gas stove. He also conceded that he took
gas-heated showers.           In routinely cooking, cleaning, eating, and
bathing—even on a temporary basis—the Ramirezes made use of the
gas services CenterPoint provided and, accordingly, were “consumers”
under the tariff’s definition of the term.
      The court of appeals concluded otherwise, but the analysis is
somewhat hazy.           We discern two possible rationales for the court’s
refusal to apply the tariff’s definition as written: (1) “the Ramirezes were
visiting the Castillos and were not residents or tenants of their home” 56
and (2) “the tariff provides the terms consumer, customer, and applicant
are used interchangeably,” which necessarily means that “each term can
be substituted wherever any of the terms are used,” yet “the tariff
contains various references to these terms where extending the term to
non-customers would be absurd.” 57 Neither of these rationales supports
the conclusion that the definition the tariff provides is actually narrower
than it purports to be.




      56   628 S.W.3d 530, 536 (Tex. App.—San Antonio 2020).
      57   Id. at 537.




                                       19
       The first rationale engrafts textually unsupportable constraints.
The tariff does not limit the term “consumer” to residents, tenants, or
even those who have paid or contracted for services. While residents
and tenants fall within the broad definition, so too do visitors making
active use of the gas services, as the Ramirezes were. The tariff does not
specify a class of consumers that would exclude the Ramirezes, but
instead encompasses all persons “utilizing” CenterPoint’s services.
       The court’s second rationale effectively writes out the tariff’s
definition and substitutes the ordinary meaning of the word “customer”
based on an asserted absurdity that would purportedly ensue from
applying the definition the tariff supplies. 58 The court of appeals pointed
to “the definition of ‘Consumer’s Housepiping,’ the requirement that the
consumer provide additional information during the application process,
and the required notice to the customer by CenterPoint before the
customer’s utility service can be terminated” as provisions that could not
reasonably be applied to noncustomers. 59 From this conclusion, the
court deduced that the tariff’s stated definition does not mean what it
plainly says. 60 The court’s analysis proves too much.
       Isolated provisions in the tariff would, as a practical matter, apply
only to those who are CenterPoint’s customers or applicants as opposed


       58The ordinary meaning of “customer” is “a person who purchases goods
or services from another; buyer; patron . . . a person one has to deal with.”
WEBSTER’S NEW UNIVERSAL UNABRIDGED DICTIONARY (1996). Consistent
with part of the tariff’s definition, an “applicant” is “a person who applies for
or requests something.” Id.
       59   628 S.W.3d at 537.
       60   Id.




                                       20
to those who are simply “utilizing” CenterPoint’s services. But applying
the tariff’s definition produces no absurdity in these contexts because
none of the cited uses is inconsistent with the supplied definition.
Rather, each such use is subsumed within that definition and either
reasonably applies to a subclass of covered persons or could reasonably
extend to noncustomers. 61 Incidental use of defined terms in a narrower
fashion does not mean that, contrary to their otherwise expansive
definition, the terms actually carry a narrower meaning throughout the
tariff. 62
        It would be useless—and unnecessary—for the tariff to provide a
specific definition if the terms were intended to carry only their ordinary
meanings. And it would be useless—and unnecessary—to make the
tariff applicable to “consumers” if the tariff was intended only to bind
“customers” and “applicants” as those terms are ordinarily understood.
Because it is possible to do so, we must construe the tariff to give effect



        61For example, a person “utilizing” gas services could reasonably be
responsible for “installing and maintaining Consumer’s housepiping” even
though such person is not the utility’s customer, like a resident, tenant, or
homeowner. It is not absurd for the tariff’s definition of “consumer” to
encompass such a noncustomer. Likewise, the requirement that a “consumer”
provide information during the application process invokes the second portion
of the tariff’s definition, referring to a person “who wants to utilize services,”
meaning only a prospective customer. Here, too, there is nothing unreasonable
about extending the defined term “consumer” to such a noncustomer. Nor does
the requirement that notice be given to a “customer” before terminating utility
services alter the tariff’s definition because the narrower use is not repugnant
to it. The fact that a narrower meaning might apply in some instances does
not mean that it applies in all instances.
         See FPL Energy, LLC v. TXU Portfolio Mgmt. Co., L.P., 426 S.W.3d
        62

59, 64 (Tex. 2014) (construing contract language).




                                       21
to all of its terms so that none is rendered meaningless. 63 The court of
appeals erred in construing the term “consumer” as bearing the ordinary
meaning of the term “customer” because doing so renders the former
surplusage and nullifies the tariff’s stated definition.
        Because the evidence conclusively establishes that the Ramirezes
actually utilized CenterPoint’s services, they are “consumers” even
though they neither paid nor contracted for those services and generally
would not be considered to be CenterPoint’s customers under the
ordinary meaning of that term. Rather than giving rise to an absurdity,
the breadth of the tariff’s definition accords with a practical
understanding that a gas utility’s rate-regulated services may be
“utilized” by someone other than the person whose name is on the utility
bill.
             2. Section 14’s Limitation of Liability Applies
        The Ramirezes’ injuries fall within the express scope of the
limitation of liability in Section 14 because it is undisputed that the gas
leak at the Castillo residence occurred after the point of delivery from a
leak in the housepiping at the unused connections for gas appliances in
the laundry room. The Ramirezes nonetheless argue that Section 14
cannot be applied as written because Texas law provides that a tariff
governs only the relationship between the utility and a customer, as that



        63See TIC Energy & Chem., Inc. v. Martin, 498 S.W.3d 68, 74 (Tex.
2016) (construing “the statute as a whole [and] giving effect to each provision
so that none is rendered meaningless or mere surplusage”); J.M. Davidson,
Inc. v. Webster, 128 S.W.3d 223, 229 (Tex. 2003) (“[W]e must examine and
consider the entire writing in an effort to harmonize and give effect to all the
provisions of the contract so that none will be rendered meaningless.”).




                                      22
term is commonly understood. The court of appeals agreed. Although
acknowledging that this Court had not directly addressed the issue, the
appeals court cited statements in our precedent to the effect that a tariff
governs the relationship between a utility and its customers and
prohibits customers from suing the utility over issues the tariff’s terms
govern. 64 The court also relied on opinions from two sister courts, Lone
Star Caliper Co. v. Talty Water Supply Corp. 65 and Henderson v. Central
Power & Light Co., 66 both of which declined to enforce tariffs against
noncustomers. 67
       The court of appeals erred in treating the tariff as if it were a
private contract between CenterPoint and its customers.                 A public
utility’s tariff has “the force and effect of law” and is not “a mere
contract.” 68 By approving the tariff, the regulatory agency—not the
parties to the transaction—fixed the terms and conditions under which
the utility’s services are provided. 69 “The law, not a contract between



       64628 S.W.3d 530, 537 (Tex. App.—San Antonio 2020) (referring to Sw.
Elec. Power Co v. Grant, 73 S.W.3d 211, 217, 222 (Tex. 2002), and City of
Richardson v. Oncor Elec. Delivery Co. LLC, 539 S.W.3d 252, 254 (Tex. 2018)).
       65102 S.W.3d 198, 202-03 (Tex. App.—Dallas 2003, pet. granted,
judgm’t vacated w.r.m.).
       66   977 S.W.2d 439, 447 (Tex. App.—Corpus Christi 1998, pet. denied).
       67   628 S.W.3d 530, 537-39 (Tex. App.—San Antonio 2020).
       68Grant, 73 S.W.3d at 217, 222; see, e.g., W. Union Tel. Co. v. Esteve
Bros. & Co., 256 U.S. 566, 572 (1921) (explaining that an approved tariff
governs the utility’s services “not as . . . a matter of contract, . . . but [as] a
matter of law”); City of Richardson, 539 S.W.3d at 263.
       69W. Union, 256 U.S. at 571; Trammell v. W. Union Tel. Co., 57 Cal.
App. 3d 538, 550 (1976).




                                        23
the parties, prescribes the classifications, rates and liabilities attendant
thereon,” 70 and it is axiomatic that laws apply to those who fall within
their ambit regardless of assent or even knowledge. 71 Accordingly, the
absence of either knowledge or consent on the Ramirezes’ part does not
preclude enforcement of the tariff according to its plain terms. 72
       The court of appeals misread our precedent as imposing such a
constraint. While it is accurate to say that we have held that a tariff is
binding on a customer, we have never held that it is not binding on a
noncustomer notwithstanding tariff language that makes it so. The
cases of this Court that were referenced in the court of appeals’ opinion
involved the tort claims of customers, and our statements to the effect
that a tariff governs the relationship and liability between a utility and
a customer are but a truism, not a rule of limitation.
       The court of appeals’ opinions in Lone Star Caliper and
Henderson might be distinguishable on the terms of the tariffs at issue
there except for the breadth of the language used in those opinions. That
is arguably the case in Henderson, in which the tariff expressly limited
the indemnity and release clause to the “customer” and did not provide
a special definition of that term. 73 But rather than relying solely on the


       70   Trammell, 57 Cal. App. 3d at 550 (emphasis added).
       71   W. Union, 256 U.S. at 569, 571-73.
       72   Id. at 572.
       73  977 S.W.2d 439, 447 (Tex. App.—Corpus Christi 1998, pet. denied)
(holding that the plaintiffs were “consumers” for purposes of the Texas
Deceptive Trade Practices Act but not “customers” of electricity to which the
tariff’s release and indemnity provision applied under the ordinary meaning of
that term).




                                       24
ordinary meaning of the tariff’s terms, the court’s opinion, as written,
could be construed more expansively. Lone Star Caliper also seems to
apply an absolute rule of nonenforceability under a contract theory of
enforcement. 74 To the extent those cases conflict with our decision
today, we disapprove them.
       We hold that the tariff’s liability limitation in Section 14 is
enforceable against the Ramirezes’ negligence claims.              This result
derives not only from the tariff’s plain language but also accords with
our precedent and the economic reality that public utilities do not
operate in the same environment as unregulated businesses.                    In
Auchan, we observed that
       “a public utility, being strictly regulated in all operations
       with considerable curtailment of its rights and privileges
       shall likewise be regulated and limited as to its liabilities.
       In consideration of its being peculiarly the subject of state
       control, ‘its liability is and should be defined and limited.’
       There is nothing harsh or inequitable in upholding such a
       limitation of liability when it is thus considered that the
       rates as fixed by the Commission are established with the
       rule of limitation in mind.” 75

As a regulated entity, CenterPoint has no ability to limit who may use
its services and no control over who a paying customer allows to use its
services—whether it is the customer’s roommate, significant other, or a


       74 102 S.W.3d 198, 202-03 (Tex. App.—Dallas 2003, pet. granted,
judgm’t vacated w.r.m.) (“In order to enforce the terms of the tariff against
Lone Star, Talty must first establish that Lone Star is one of its customers.
This is an essential element of the affirmative defense.”).
       75 Hous. Lighting & Power Co. v. Auchan USA, Inc., 995 S.W.2d 668,
674-75 (Tex. 1999) (quoting Cole v. Pac. Tel. & Tel. Co., 246 P.2d 686, 688 (Cal.
Dist. Ct. App. 1952)).




                                       25
hundred guests at a party. As we explained in Grant, tariff provisions
limiting a utility’s liability enable utilities to provide vital services in an
effective, consistent, nondiscriminatory, and cost-efficient manner. 76
Without a limitation of liability, the potential for substantial damages
awards either threatens the financial integrity of the utility or must be
passed on with regulatory approval to all rate payers.                    Those
consequences ensue whether the tort claims come from the bill payer or
the bill payer’s cohabitants and guests.
       Other jurisdictions have similarly concluded that a tariff’s
liability limitations may extend to noncustomers because tariffs have
the force and effect of law and liability limitations are an inherent part
of the filed rate. 77 While some courts have held that limitations of

       7673 S.W.3d 211, 217, 221-22 (Tex. 2002); see L.A. Cellular Tel. Co. v.
Superior Ct. of L.A. Cnty., 76 Cal. Rptr. 2d 894, 897 (Cal. Ct. App. 1998)
(enforcing a tariff to preclude personal-injury claims and recognizing the
existence of “an equitable trade-off—the power to regulate rates and to set
them below the amount an unregulated provider might otherwise charge
requires a concomitant limitation on liability”).
       77  See Leo v. Nationstar Mortg. LLC, 964 F.3d 213, 217 & n.4 (3d Cir.
2020) (holding that the filed-rate doctrine applied even though the party suing
did not pay the premium on the underlying tariff); Patel v. Specialized Loan
Servicing, LLC, 904 F.3d 1314, 1322 (11th Cir. 2018) (“An important, though
heretofore overlooked, corollary of the nondiscrimination and nonjusticiability
principles is that the filed-rate doctrine’s applicability does not turn on
whether the plaintiff is a rate-payer. . . . Even non-customers, for instance,
cannot directly challenge a filed rate.”); U.S. Airways, Inc. v. Qwest Corp., 361
P.3d 942, 946-49 (Ariz. Ct. App. 2015) (holding that a tariff’s limitation of
liability extended to a noncustomer’s claims), aff’d in relevant part &
depublished in nonrelevant part, 385 P.3d 412 (Ariz. 2016) (per curiam); Colich
& Sons v. Pac. Bell, 244 Cal. Rptr. 714, 718 (Ct. App. 1988) (holding that a
tariff’s limitation of liability provision is binding on the public generally
because such a provision is an inherent part of the utility’s established rates
and has the force and effect of law); Trammell v. W. Union Tel. Co., 57 Cal.




                                       26
liability are not enforceable as to noncustomers or as to personal-injury
claims of customers, those cases are distinguishable because they
involve different tariff language, 78 challenges to the scope of regulatory
authority, 79 or an explicit repudiation of the precedent of this Court. 80




App. 3d 538, 551, 553 (1976) (“As the tariff and the limitation of liability
provisions have the force and effect of law, they are binding on the public
generally and necessarily on the recipient of the telegram.”); cf. Rothstein v.
Balboa Ins. Co., 794 F.3d 256, 259 (2d Cir. 2015) (“[A] claim challenging a
regulator-approved rate is subject to the filed rate doctrine whether or not the
rate is passed through an intermediary. The claim is therefore barred if it
would undermine the regulator’s rate-setting authority . . . .”).
       78  See Marriott Corp. v. Chesapeake & Potomac Tel. Co., 723 A.2d 454,
461 (Md. Ct. Spec. App. 1998) (“Reading Tariff No. 201 narrowly, as we must,
we are convinced that the Tariff applies only to C & P’s direct customers.”);
Vendola v. S. Bell Tel. & Tel. Co., 474 So. 2d 275, 278 (Fla. Dist. Ct. App. 1985)
(“The tariff will not yield to the construction contended for by Southern Bell.”);
Abel Holding Co., Inc. v. Am. Dist. Tel. Co., 371 A.2d 111, 114-15 (N.J. Sup. Ct.
App. Div. 1977) (“[W]here, as here, the plain language of the limitation of
liability clause does not specifically apply to the situation involved, it will not
be construed or applied so as to limit the right of one not a party to the contract
to recover against one who is a party to the contract for the latter’s tortious
conduct.”).
       79  Tyus v. Indianapolis Power & Light Co., 134 N.E.3d 389, 406-08 (Ind.
Ct. App. 2019) (holding that a tariff limiting liability for personal injuries to
noncustomers was ultra vires and void because the legislature did not give, or
intend to give, the regulatory agency the power to shield a public utility from
liability caused by the utility’s negligence to noncustomers), transfer denied,
160 N.E.3d 512 (Ind. 2020).
       80See Pub. Serv. Comm’n v. Mo. Gas Energy, 388 S.W.3d 221, 231 & n.8
(Mo. Ct. App. 2012) (expressly disagreeing with Grant and other states in
holding that the Missouri Public Service Commission could not “abrogate a
customer’s right to sue a public utility company for negligence involving
personal injury or property damage”).




                                        27
                 3. No Conflict with Local Ordinances
       In the alternative, the Ramirezes contend that the tariff cannot
be enforced as written because it must yield to a conflicting local
building code ordinance applicable to “turning gas on.” The ordinance
adopts and incorporates the International Residential Code, which
mandates that “[b]efore any system of piping is put in service or
concealed, it shall be tested to ensure that it is gas tight”; “[d]uring the
process of turning gas on into a system of new gas piping, the entire
system shall be inspected to determine that there are no open fittings or
ends and that all valves at unused outlets are closed and plugged or
capped”; and subject to certain exceptions, “[g]as outlets that do not
connect to appliances shall be capped gas tight.” 81
       The local ordinance does not conflict with the tariff’s limitation of
liability. 82 Even if the ordinance created a private cause of action, which



       81  See City of Laredo, Tex., Code of Ordinances §§ 7-1, 7-7. 25-3, 25-6
(adopting the International Residential Code) (1985) (available at
https://library.municode.com/TX/laredo/codes/code_of_ordinances?nodeId=PTI
ICOOR_CH7BUBURE); INT’L RESIDENTIAL CODE §§ G2415.13, G2415.17,
G2417.6.2.
       82  Cf. Del Carmen Canas v. CenterPoint Energy Res. Corp., 418 S.W.3d
312, 315-16, 323 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (Frost, C.J.,
concurring in part) (holding that enforcement of the limitation of liability in
Section 14 of CenterPoint’s tariff did not conflict with, or relieve CenterPoint
of the obligation to comply with, federal regulations imposing a duty to provide
natural gas that is readily detectible to a person with a normal sense of smell);
id. at 333-34 (Christopher, J., concurring in part) (explaining that none of the
federal regulations the plaintiff relied on conflicted with the limitation of
liability provision in Section 14 and, to the extent the regulations imposed a
duty, the tariff did not relieve CenterPoint of its obligation to comply with the
regulatory scheme, which remained enforceable through statutory remedies
and enforcement mechanisms that afford protection to the public).




                                       28
CenterPoint disputes, that cause of action would not give rise to a
conflict. A liability limitation only comes into play if the utility could be
liable for violating some duty or obligation imposed by law or contract.
An ordinance imposing a duty is not inconsistent with a tariff provision
limiting liability for damages; to the contrary, they are correlated with
one another. Both can be given effect even though the result is a bar to
any liability flowing from breach of any duty the ordinance imposes. 83
                         4. No Open Courts Violation
       Nor does enforcement of the tariff violate the Texas Constitution’s
mandate that “[a]ll courts shall be open, and every person for an injury
done him, in his lands, goods, person or reputation, shall have remedy
by due course of law.” 84 This provision “includes at least three separate
constitutional guarantees: 1) courts must actually be operating and
available; 2) the Legislature cannot impede access to the courts through
unreasonable financial barriers, and 3) meaningful remedies must be
afforded.” 85    The Ramirezes’ cursory open-courts argument suggests
that enforcement of the tariff’s provisions limiting liability would


       83 Cf. BCCA Appeal Grp., Inc. v. City of Hous., 496 S.W.3d 1, 7 (Tex.
2016) (“[A] general law and a city ordinance will not be held repugnant to each
other if any other reasonable construction leaving both in effect can be
reached.”). We also note that the local building ordinances include their own
enforcement mechanism for the public’s protection that are unaffected by any
limitation of CenterPoint’s liability in a private cause of action. See City of
Laredo, Tex., Code of Ordinances § 1-6 (governing general penalties and
continuing violations) (1985) (available at https://library.municode.com/TX/
laredo/codes/code_of_ordinances?nodeId=PTIICOOR_CH7BUBURE).
       84   TEX. CONST. art. I, § 13.
       85Trinity River Auth. v. URS Consultants, Inc.-Tex., 889 S.W.2d 259,
261 (Tex. 1994).




                                        29
contravene the third guarantee, which precludes the Legislature from
“abrogat[ing] the right to assert a well-established common law cause of
action unless the reason for [the Legislature’s] action outweighs the
litigants’ constitutional right of redress.” 86           A litigant challenging
legislative action on open-courts grounds must show that (1) “the
litigant has a cognizable common law cause of action that is being
restricted” and (2) “the restriction is unreasonable or arbitrary when
balanced against the purpose and basis of the statute.” 87
       Assuming           the   open-courts   provision    is   implicated   here,
enforcement of the limitation of liability in Section 14 does not infringe
the Ramirezes’ constitutional rights. The tariff does not withdraw all
remedies or avenues of redress 88 or make a remedy by due course of law
contingent on an impossible condition. 89           Section 14 of the tariff is
narrow, does not (and did not) preclude the Ramirezes from seeking a
remedy as against other parties for their indivisible injuries, and for the
reasons articulated above, is not unreasonable or arbitrary when
balanced against its purposes.

       86Id. (quoting Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440,
448 (Tex. 1993)).
       87   Id. at 262.
       88 See Travelers Indem. Co. v. Fuller, 892 S.W.2d 848, 853 (Tex. 1995)
(recognizing that the open-courts provision generally “restricts the
legislature’s ability to withdraw all legal remedies from one having a cause of
action well established and well defined in the common law”).
       89See Nelson v. Krusen, 678 S.W.2d 918, 921-23 (Tex. 1984) (discussing
circumstances under which impossible conditions preclude meaningful access
to the courts and holding that, as applied, an Insurance Code provision
establishing a two-year limitations period for medical maltreatment violated
the open-courts provision).




                                         30
                              III. Conclusion
       CenterPoint is entitled to judgment as a matter of law because
(1) the limitation of liability in its filed and approved tariff is reasonable,
enforceable, and binding under the filed-rate doctrine and (2) the tariff
plainly bars the utility’s liability for ordinary negligence as alleged by
the plaintiffs in this case. We therefore reverse the court of appeals’
contrary judgment and render judgment for CenterPoint.




                                           John P. Devine
                                           Justice

OPINION DELIVERED: February 11, 2022




                                      31